DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As defined by the applicant:
As used herein, the term "hydrocarbon fluid" includes any gas or liquid containing 
hydrocarbons, as well as solids (e.g., heavy oils or bitumen) that can be liquified using heat and/or solvents. 
The terms "comprise", "have", "include" and "contain" (and their variants) are 
open-ended linking verbs and allow the addition of other elements when used in a claim.
The phrase "consisting of' is closed, and excludes all additional elements. 
The phrase "consisting essentially of' excludes additional material elements, but 
allows the inclusions of non-material elements that do not substantially change the nature of the invention. 
Any claim or claim element introduced with the open transition term "comprising," 
may also be narrowed to use the phrases "consisting essentially of' or "consisting of," and vice versa. However, the entirety of claim language is not repeated verbatim in the interest of brevity herein. 
	Markush Claims:
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). 
Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. 
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For Examination on the merits claims 6, 7, 8, 16, 17 and 18 are considered Markush claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the claim is an improper Markush claim, as it is an open-ended set of alternative limitations.  Examiner notes, the last line of the claim recites the limitation “and the like” i.e. an open-ended term that is contrary to the language defined by a Markush grouping that requires selection from a closed group "consisting of" the alternative members. 
Correction is needed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 11-13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindstrom (US 5,104,557).
With respect to claim 1, Lindstrom discloses a method of preventing sulfur deposition onto equipment from hydrocarbon fluids (see abstract, discloses a composition for dissolving sulfur and preventing or removing sulfur plugs from sour gas and oil wells), said method comprising: 
a) treating a hydrocarbon fluid containing elemental sulfur with a mercaptan under reaction conditions to produce a disulfide, a hydrogen sulfide (see col 2 lines 25-35, equation 1), and optionally a polysulfide (see col 2 lines 35-45, equation 2);
and c) wherein said disulfide and said optional polysulfide are dissolved and do not deposit onto equipment from said hydrocarbon fluid (see abstract, composition prevents and removes sulfur plugging).
With respect to claim 2, Lindstrom discloses the limitation of claim 1.  Lindstrom further discloses wherein aid treating step further includes the addition of an amine (water soluble amine, see abstract and col 3 lines 20-68, col 4 lines 1-40).
With respect to claim 6, Lindstrom discloses wherein said mercaptan is selected from methanethiol (methyl mercaptan, see col 3 lines 1-10).
With respect to claim 11, Lindstrom discloses wherein said hydrocarbon fluid comprises a liquid utilized in completion and/or treatment operations of a reservoir (oil well tubulars or other transport conduits, see col 1 lines 50-60). 
With respect to claim 12, Lindstrom discloses a method of transporting hydrocarbon fluids in a pipeline (see abstract and col 1 lines 50-61), said method comprising: 
a) treating a hydrocarbon fluid containing elemental sulfur with a mercaptan under reaction conditions to produce disulfides, hydrogen sulfides, and optionally polysulfides (see col 2 lines 20-46);
 and c) transporting said hydrocarbon fluid in a pipeline, wherein said disulfides and said optional polysulfides are dissolved and/or solvated and do not deposit onto a surface of said pipeline from said hydrocarbon fluid (see abstract and col 1 lines 55-61).
With respect to claim 13, Lindstrom discloses the limitation of claim 12.  Lindstrom further discloses wherein aid treating step further includes the addition of an amine (water soluble amine, see abstract and col 3 lines 20-68, col 4 lines 1-40).
With respect to claim 16, Lindstrom discloses the limitation of claim 12.   Lindstrom further discloses wherein said mercaptan is selected from methanethiol (methyl mercaptan, see col 3 lines 1-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 9-10, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom (US 5,104,557) as applied to claims 1 and 12 above, and further in view of Poirier et al (US 5,199,978).
With respect to claims 3 and 14, Lindstrom discloses the limitation of claims 1 and 12. Lindstrom further discloses that it’s known in the art to employ amine-catalyzed disulfide or polysulfide mixtures for continuous injection in a sour gas wells to take up that is dissolved in sour gas, thereby preventing the formation of a sulfur plugs in said wells (see col 2 lines 1-30).
Thus, it is the Examiner position that Lindstrom discloses producing the solvated complex as claimed by the applicant.
Lindstrom does not explicitly disclose removing said solvated complex from the hydrocarbon fluid. 
However, in a related field, Poirier discloses a process for removing elemental sulfur from fluids such as refined petroleum products transported through pipelines for the transportation of sour hydrocarbon streams, wherein sulfur-containing fluids are mixed with an inorganic caustic material, an alkyl alcohol and an organo mercaptan or sulfide compound capable of reacting with sulfur to form a fluid-insoluble polysulfide salt reaction product at ambient reaction temperatures; and wherein the treated fluid is then contacted with an adsorbent or filtered to remove the insoluble salt leaving a product of very low residual sulfur content (see abstract).
    Therefore, it would have been obvious to one with ordinary skill in the art at the time of filing to readily modify the Lindstrom process with an adsorption or filtering step, as disclosed by Poirier to remove the polysulfide salt produced in the Lindstrom process, as the combination would improve the quality product produced by the Lindstrom composition and method.  
With respect to claims 9-10 and 19-20, Lindstrom discloses the limitation of claim 1 and 12. Lindstrom further discloses that selection of the mercaptan is depended upon number of factors including temperature at which the composition will be used and the mode or recovery of formed polysulfides (see col 3 lines 5-20).
Lindstrom does not however disclose wherein condition comprise a temperature of about 30°C.
However, in a related field, Poirier discloses a process for removing elemental sulfur from fluids such as refined petroleum products transported through pipelines for the transportation of sour hydrocarbon streams, wherein sulfur-containing fluids are mixed with an inorganic caustic material, an alkyl alcohol and an organo mercaptan (utilizing similar mercaptans as Lindstrom, see col 2 lines 15-30) compound capable of reacting with sulfur to form a fluid-insoluble polysulfide salt reaction product at ambient reaction temperatures, wherein the process can be performed at temperatures up to about 100°C (see abstract and col 3 lines 10-25).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of filling to utilize the disclosed Lindstrom mercaptans at the Poirier temperatures, as both processes utilize similar mercaptans in related process.  Thus, one of ordinary skill in the art would have an expectation of success from the combination.   

Claim Rejections - 35 USC § 103
Claim(s) 4-5, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom (US 5,104,557), as applied to claim 1.
With respect to claims 4 and 15, Lindstrom discloses the limitation of claims 1 and 12. Lindstrom does not explicitly state wherein said mercaptan has a C 1-C8 hydrocarbon chain.
However, Lindstrom discloses wherein the organic mercaptan has a formula:  R2SH, wherein R2 is an alkyl, alkaryl, aryl, cycloalkyl, hydroxyalkyl, alkoxyalkyl, thioalkyl or thioaryl, wherein R2 will contain from about 1 to about 24 carbon atoms (see col 2 lines 60-68 and col 3 lines 1-15).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to arrive at the applicant claimed mercaptan, as Lindstrom discloses wherein mercaptan comprises from about 1 to about 24 carbon atoms.
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
With respect to claim 5, Lindstrom discloses the limitation of claim 1. Lindstrom does not explicitly state wherein said mercaptan has a Cl-C8 alcohol chain.
However, Lindstrom discloses wherein the organic mercaptan has a formula:  R2SH, wherein R2 is an hydroxyalkyl, wherein R2 will contain from about 1 to about 24 carbon atoms (see col 2 lines 60-68 and col 3 lines 1-15).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to arrive at the applicant claimed mercaptan, as Lindstrom discloses wherein mercaptan comprises a hydroxyalkyl (e.g. an alcohol) from about 1 to about 24 carbon atoms.
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
With respect to claim 7, Lindstrom discloses the limitation of claim 2.  Lindstrom does not explicitly disclose wherein said amine is selected from alkyl amines, alkyl-hydroxy amines, amino acids, amino saccharides, diamines, triamines, alkyl benzyl amines, methylamine, propylamine, monoethanolamine, diethanolamine, isopropanolamine, diisopropanolamine, tris(2-aminoethyl)amine, glucosamine, ethylene diamine, methyldiethanolamine, triethanolamine, diethylenetriamine, pyrrolidone, triethylamine, 1- methyl-2-pyrrolidinone, N,N-dimethyl-N-(2-hydroxypropyl)amine, N,N,N'-trimethyl-N'- (2- 15COP-42645US03 Clean Substitute Spec hydroxypropyl)ethylenediamine, N,N,N',N"-tetramethyl-N"- (2)- hydroxypropyl)cdiethylenetriamine, N,N,N',N",N"'-pentamethyl-N"'- (2- hydroxypropyl)triethylenetetramine, and the like, or combinations thereof. 
However, Lindstrom discloses wherein amine has a formula: R3R4NH, wherein where R3 and R4 are independently alkyl, alkaryl, aryl, cycloalkyl, hydroxyalkyl or alkoxyalkyl groups having from 1 to 24 carbon atoms (see col 3 lines 20-35).
Thus it would have been obvious to one with ordinary skill in the art at the time of filling, to see that the claimed alkyl amines are disclosed by Lindstrom, as Lindstrom discloses that R3 and R4 are independently alkyl substituents, thereby disclosing an alkyl amine.

Allowable Subject Matter
Claims 8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771         

/Randy Boyer/
Primary Examiner, Art Unit 1771